Title: To Thomas Jefferson from Alexander Donald, 9 January 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 9th. January 1790

Your letter to Mr. Brown of the 3d. Curt. has come to hand.—I am extremely concerned to find that one of your boxes No. 1 has not been delivered. The waggoners may say what they please, but I am perfectly certain they were both delivered. I was in the Office all the time the waggons were loading. I mentioned particularly to take notice that by your Memorandum there were two No. one. It was then before him, he told me they were both delivered, I saw him examine all the Numbers with attention, and I saw him also the moment he did so, set them down in writing. He is not at home just now, but I have always found him so accurate that I could from that and the above circumstances pawned my Life that both the boxes No. 1 were delivered.
Your order to Mr. Eppes for the Harpischord was presented to me a few days after the date thereof. Fortunately however he has not yet sent for it. It now goes by your Waggon. I wish it may get safe. I have neither straw or fodder to give your waggoner, nor can such articles be procured in Town. I have not been able to procure a bundle this winter, so my horses have been obliged to lay on bare planks. I shall give your man half a Dollar to buy some when he gets a mile or two from Town.—I send you the articles you wanted.—All but the Cyder which I have not been able to procure, altho I have made repeated attempts. I have examined what I had from Mr. Harrison, and I find to my great mortification that the Corks are all out. I have only found three bottles that appears to be good, and these few are not worth your acceptance. The first Cyder that come here for sale, I will secure a barrel of  good for you. The biscuit you will receive herewith. I have sent a few sacks of salt, presuming it may be wanted at this Season on your Estate, and the waggon would not have been half loaded without them. At any rate Colo. Lewis can sell them for a proffit.
You had better direct your letters to be sent to my care. I send to the Post Office every Postnight, and your Albemarle Post calls upon me as regularly as he does upon Mr. Davis.—The Packet for Mr. Short I put under cover to D. & Burton London, and desired them to pay the Postage of it to France; But willing to take the chance of a direct opportunity to France, I enclosed the Packet afterwards to a Friend in Norfolk and have written to my Friend that if there is any vessel going to France, to take off the Cover directed for D. & B. and to send the Packet as it came from you, but if no vessel going soon for France, to forward it by the first for England, under the cover of D. & B.
I met with Our Friend Colo. Skipwith yesterday at Dinner at the Governor’s. He has been with me this forenoon, and I expect him to dine with me. He has desired me to send his best respects to you, and to say that Mrs. S. and himself will certainly be at Mr. Nicholas’s on the day that you appointed for them to be there.
I hope that I need not say how happy I shall ever be in your Company, and I can answer for my Friend Mr. Brown that he will be so too.—We shall both accept with thankfulness your Present of the Maps. I was once thinking of taking only one, but I know Mr. Brown wishes for one, and I must have one to carry with me to England, not but I suppose they may be bought there, but then I could not boast of having recieved it from your own hands.
I have sent Ten Gallons of very fine French Brandy. I could not get a Cask that held less. I will venture to sport an opinion that you will find use for it. Skipwith will cut deep in one Gallon of it. When he understood that I was sending it, he said that he was glad of it, for he did not much like French wines.—I send you a few late English News Papers, notwithstanding your want of faith in them.—I always am with great respect & Esteem Dear Sir Your Faithful & obt. Servt,

A Donald

